                      Case 5:21-mj-00357-STE Document 1 Filed 06/14/21 Page 1 of 5

                                                                                                                        Digitally signed by MATTHEW
                                                                                                MATTHEW                 DILLON
                                                                                                                        Date: 2021.06.14 16:47:28
AO 91 (Rev. I II)))    Criminal Complaint                                                       DILLON                  -05'00'



                                            UNITED STATES DISTRICT COURT
                                                                for the
                                                    Western District of Oklahoma

                      United States of America                     )
                                    v.                             )
          STEPHON
                                                                   )       Case No. MJ-21- 357 STE
           STEPHEN JAMAR DUNCAN
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                              Defendant(s)


                                                  CRIMINAL COMPLAINT
           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     June 11, 2021              in the county of             Oklahoma                       in the
    Western                District of         Oklahoma        ,the defendant(s) violated:

              Code Section                                                   Offense Description

49 U.S.C. § 46504                                Interference with Flight Crew Members and Attendants




           This criminal complaint is based on these facts:
See attached Affidavit of SA, Beau Coffindaffer, FBI, which is incorporated and made a part hereof by
reference.




           ~ Continued on the attached sheet.




                                                                                             Beau Coffindaffer, SA
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:      Jun 14, 2021
                                                                                                 Judge 's signature
                        Lawton, OK
City and state:         Oklahoma City, Oklahoma                                              Judge Shon T. Erwin
                                                                                               Printed name and title
           Case 5:21-mj-00357-STE Document 1 Filed 06/14/21 Page 2 of 5




                   WESTERN DISTRICT OF OKLAHOMA
                     OKLAHOMA CITY, OKLAHOMA
STATE OF OKLAHOMA  )
                   )
COUNTY OF OKLAHOMA )
                                  AFFIDAVIT

      I, Beau D. Coffindaffer, Special Agent (SA) of the Federal Bureau of

Investigation, having been duly sworn, state as follows:

                       EXPERIENCE AND TRAINING

      1.      I have been employed as a Special Agent (SA) with the FBI since

March 2015 and have been assigned to the Oklahoma City Division of the FBI

for approximately six years. During the past six years, I have conducted a wide

variety of investigations, including cases involving terrorism, firearms

violations, and crimes aboard an aircraft.

      2.      The information in this Affidavit is based on my review of other

law enforcement officers’ reports and witness statements. The information in

this Affidavit is provided for the limited purpose of establishing probable cause

for a criminal complaint. As this Affidavit is being submitted for the limited

purpose of securing a criminal complaint, I have not included every fact known

to me concerning this investigation. The facts of this Affidavit will show

probable cause that on or about June 11, 2021, Stephon Jamar Duncan

(DUNCAN), committed acts in violation of Title 49, United States Code, §

46504, on an aircraft in the special jurisdiction of the United States.
           Case 5:21-mj-00357-STE Document 1 Filed 06/14/21 Page 3 of 5




Specifically, while on board Delta Airlines flight #1730 traveling from Los

Angeles, California, to Atlanta, Georgia, DUNCAN assaulted and intimidated

a flight crew member(s) and flight attendant(s) of the aircraft, and interfered

with the performance of their duties and lessened their ability to perform their

duties, which caused the flight to be diverted to Will Rogers World Airport in

Oklahoma City, Oklahoma.

                 FACTS SUPPORTING PROBABLE CAUSE

      3.      On June 11, 2021, on or about 10:15pm, Will Rogers Airport Police

received a disturbance call from Delta Flight #1730. Flight #1730, originally

flying from Los, Angeles, California, to Atlanta, Georgia was being diverted to

Oklahoma City, Oklahoma.

      4.      As recorded in Oklahoma City Police Department (OCPD) reports,

on duty flight crew BS, PT, and KW, reported DUNCAN stated to Delta flight

attendants that he was seated next to a terrorist. 1 DUNCAN had stashed

personal items in various places throughout the plane, and ignored flight

crew’s orders to remain seated and stop disturbing and frightening passengers.

      5.      JK reported he saw DUNCAN’s erratic behavior and heard

DUNCAN get on the plane’s public address (pa) system and make

announcements the plane is going through turbulence, to put on seat belts, the


1FBI has no information to believe there was a terrorist onboard Flight
#1730.
                                        2
           Case 5:21-mj-00357-STE Document 1 Filed 06/14/21 Page 4 of 5




plane is being taken over and the plane will be going under ten thousand feet.

DUNCAN ignored crew member orders to stop. DUNCAN assaulted BS when

BS tried to stop him. DUNCAN put his forearm across BS’s upper chest and

neck area and shoved his back against the wall. CBN, an off-duty Delta crew

member, attempted to help BS by pulling DUNCAN back away from BS.

DUNCAN pushed CBN against the wall, put both hands around her neck, and

began choking her. CBN stated that DUNCAN was out of control and flight

crew members were concerned for themselves and the other passengers. CBN

also stated that some of the flight crew asked for help from the passengers.

Several crew members and passengers arrived and subdued DUNCAN. The

pilot diverted the plane and landed in Oklahoma City.

      6.      KW went through the plane and retrieved some of the items

DUNCAN had earlier placed in various areas of the plane and gave them to

OCPD. These items included odd things like tennis balls, trash, and food. JS

handed OCPD Officer Lile a note he had received from DUNCAN earlier

during the flight. Officer Lile reported that the note stated, “I am ATL based--

-Alert Delta Manager---Terrorist on board. 95825/Contact Pilots.”




                                        3
      Case 5:21-mj-00357-STE Document 1 Filed 06/14/21 Page 5 of 5




                                   CONCLUSION

      7.    Based on the above-stated facts, I believe that there is probable

cause to charge DUNCAN, with the crime of Interference with Flight Crew

Members and Attendants      in the special aircraft jurisdiction   of the United

States, in violation of Title 49, United States Code § 46504.

      8.    I request that the Court issue an arrest warrant for DUNCAN.

      FURTHER, YOUR AFFIANT SAYETH NOT.




                                 BEAU D. COFFINDAFF R
                                 Special Agent
                                 Federal Bureau of Investigation




     Subscribed and sworn to before me this 14th day of June, 2021.




                                 SHON T. ERWIN
                                 United States Magistrate Judge




                                       4
